Citation Nr: 1617744	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for epididymitis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for onychomycosis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for left knee disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for  left shoulder disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for spondylosis, thoracolumbar spine (low back disability).

7.  Entitlement to an initial compensable disability evaluation for arthritis, small finger, left hand.

8.  Entitlement to an initial compensable disability evaluation for arthritis, small finger, right hand.

9.  Entitlement to an increased disability rating in excess of 10 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 2007, including combat service in Iraq and his decorations include Air Force Achievement Medal with Valor Device with two oak leaf clusters.  The Veteran served in Iraq from March 14, 2004 to June 16, 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2008, and May 2010 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in December 2010.  However, he failed to report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704.

In a December 2013 decision, the Board granted service connection for allergic rhinitis and denied entitlement to initial compensable ratings for arthritis of the small fingers on the right and left.  The claims for service connection for sinusitis; epididymitis; onychomycosis; left knee disorder; left shoulder disorder; and low back disability claims were remanded for additional development.  Pursuant to the Board's Remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veteran's Claims (Court).  In a July 2015 Memorandum Decision, the Court vacated the portion of the December 2013 Board decision that denied entitlement to initial compensable ratings for arthritis of the small fingers on the left and right.  The Court found that the Board provided an inadequate statement of reasons or bases for its decision that a compensable disability rating for arthritis of the distal interphalangeal joint of the small finger of either the left or right hand is not warranted.  The Court indicated that the Board should have applied the Court's finding in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a compensable evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5003, and 38 C.F.R. § 4.59 based on painful motion is in order where arthritis is established by x-ray findings even though no actual limitation of motion of the affected joint is demonstrated); should have discussed the application of 38 C.F.R. § 4.59, and discussed whether the bilateral service-connected arthritis conditions were considered a "group of minor joints" under § 4.45(f).  

The Court also stated that the Board should consider the U.S. Court of Appeals for the Federal Circuit's (Federal Circuit) holding in Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014).  Spicer was decided after the Board issued its decision in this appeal.  In Spicer, the Federal Circuit held that when Diagnostic Code 5003 is read in view of § 4.45(f), it is clear that Diagnostic Code 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10 percent rating."  Id. at 1371.  The Court stated that on remand, the Board is directed to consider the application of Spicer to the claims for initial compensable ratings for arthritis of the small fingers of the left and right hands. 

In March 2014, the Veteran submitted a waiver of initial consideration of this evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2015). 

The issues of entitlement to initial compensable ratings for arthritis of the small fingers on the right and left, entitlement to an increased rating for PTSD, and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War; the Veteran served in Iraq from March 14, 2004 to June 16, 2004.

2.  The competent medical evidence does not demonstrate objective indications of sinusitis or a qualifying chronic disability manifested by sinus signs or symptoms.     
 
3.  The competent medical evidence does not demonstrate objective indications of epididymitis or a qualifying chronic disability manifested by epididymis or teste signs or symptoms.     

4.  Symptoms of onychomycosis first began in active service and have been recurrent since service separation, onychomycosis was diagnosed in active service and the Veteran's current onychomycosis is as likely as not related to active service.

5.  The competent medical evidence does not demonstrate objective indications of a left knee disability or a qualifying chronic disability manifested by left knee signs or symptoms.     

6.  The service-connected degenerative spondylosis of the thoracolumbar spine is manifested by pain; forward flexion limited to 90 degrees; functional loss manifested by less movement than normal and pain on movement; and localized tenderness and pain to palpation; without objective evidence of muscle spasm, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, ankylosis of the entire thoracolumbar spine; or nerve involvement or neurological manifestations or abnormalities to include radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sinusitis and a chronic qualifying disability manifested by sinus signs or symptoms including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for the establishment of service connection for epididymitis or a qualifying chronic disability manifested by epididymis or teste signs or symptoms including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for the establishment of service connection for onychomycosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for the establishment of service connection for a left knee disability or a qualifying chronic disability manifested by left knee signs or symptoms including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected degenerative spondylosis of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7,4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided notice letters to the Veteran in August 2007, prior to the initial adjudication of the claims, and in February 2008, January 2009, and January 2014.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were subsequently readjudicated in the May 2009 statement of the case and March 2014 Supplemental Statement of the Case.

The Veteran's claims for higher evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran identified private treatment records in support of his claims and the Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  VA treatment records dated from 2007 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In August 2007, October 2007, and March 2014, the Veteran informed VA that he had not additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in October 2007, August 2009, and February 2014 to obtain medical evidence as to the severity of the service-connected thoracolumbar spine disability.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

VA provided examinations in October 2007 and February 2014 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.  The examinations were performed by a medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examinations and medical opinions are adequate because the examiners issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, presumptive service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Initial Matters

The service records reflect that the Veteran served in Iraq from March 14, 2004 to June 16, 2004.  The Board will consider service connection on a direct basis in addition to presumptive service connection pursuant to 38 C.F.R. § 3.317 (undiagnosed illness) per the December 2013 Board remand.  Although the Veteran has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  As noted above, the Gulf War presumption of service connection applies if the symptoms, which are alleged to be manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1) (i)-(ii) (2015); see also VAOPGCPREC 8-98 (Aug. 3, 1998).

Analysis: Service Connection for Sinusitis

The Veteran contends that he has sinusitis that first manifested in active service.  The Board notes that service connection for allergic rhinitis was granted in the December 2013 Board decision.  Service connection is also in effect for deviated septum and a zero percent rating is currently assigned.  Thus, in the present claim, the Board will only consider sinus disabilities other than allergic rhinitis and deviated septum.   

The service treatment records note a diagnosis of sinusitis in December 2001.  Amoxicillin was prescribed.  On examination during an upper respiratory symptoms evaluation in June 2005 his sinuses were noted to nontender.  No further episodes of sinusitis were noted.  The Veteran separated from active service in July 2007.  

On VA examination in October 2007, the VA examiner noted that there was no tenderness with percussion of the facial sinuses.  The VA examiner stated that there was no sinusitis or past history thereof.  The February 2014 VA examination report indicates that the diagnoses were allergic rhinitis and deviated septum.  It was noted that the Veteran stated that he has had problems with his sinuses since late 1980's, he has seasonal allergies in the spring and fall, and he broke his nose in late 80's.  The Veteran indicated that he was having problems with breathing and had his nose fixed.  The Veteran stated that he gets a runny nose and congestion and he has sinus pain and pressure.  The VA examiner stated that the Veteran has allergic rhinitis and deviated septum, and he had episodes of sinusitis but no objective evidence, including x-ray evidence, of chronic sinusitis.  The VA examiner opined that the claimed sinus disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the VA examiner did not find evidence of a current chronic sinus disability.  No VA or private provider has found objective clinical evidence of active disease or pathology of the sinuses.  

The Board acknowledges that the Veteran sought in-service treatment for sinusitis.  However, the in-service sinusitis has resolved and there weight of the evidence does not establish current chronic sinusitis.  Moreover, no VA examiner has found objective clinical evidence of a current diagnosable disease or pathology of the Veteran's sinus other than allergic rhinitis and deviated septum.   

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of sinusitis and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of sinusitis.  The preponderance of the evidence is against the Veteran's claim for service connection for sinusitis on a direct basis.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by sinus signs or symptoms and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for sinusitis must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Epididymitis

The Veteran contends that he has epididymitis that first manifested in active service.  The Veteran was seen during service with complaints of testicle discomfort in August 1983 and June 1984.  The bilateral epididymis were noted as normal on both occasions.  The Veteran separated from active service in July 2007.  

On VA examination in October 2007, the Veteran reported that in 2002 he had "an apparent episode of epididymitis with symptoms of urinary frequency, urgency, and dysuria.  He was treated with some medication, he cannot name, resulting in improvement in all of his symptoms.  He still awakens to urinate once or twice at night, but has no other related symptoms."  Following examination of the Veteran, the VA examiner's impression was "no current epididymitis, but prior history of the same."

The February 2014 VA examination report indicates that the Veteran stated that he had some soreness in his testicle when he takes his Claritin but otherwise he had no genitourinary issues.  He denied any urinary difficulty, erectile dysfunction, epididymitis or other genitourinary problems.  The VA examiner opined that the claimed epididymitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the VA examiner did not find evidence of a current chronic epididymitis.  No VA or private provider has found objective clinical evidence of active disease or pathology of epididymitis.  

The Board acknowledges the Veteran's report of in-service treatment in 1984.  However, the weight of the evidence does not establish current chronic epididymitis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer; supra; see also Degmetich, supra.  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of epididymitis and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain, supra.  

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of epididymitis.  The preponderance of the evidence is against the Veteran's claim for service connection for epididymitis on a direct basis.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by epididymis or teste signs or symptoms and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for epididymitis must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Onychomycosis

The Veteran contends that the current onychomycosis first manifested in active service and has continued since service.  Service treatment records show that the Veteran sought medical treatment for toenail fungus in active service.  The Veteran was seen during service with complaints of fungal infection of the toenails in December 2001 and February 2002.  Onychomycosis of the big toes and pinky toes was noted.  In February 2002, onychomycosis testing by toenail scraping was positive.  A private dermatology examination in February 2007, while the Veteran was still on active duty, noted no abnormalities of the feet or nails.  The Veteran separated from active service in July 2007.  The Board finds that the in-service symptoms of a toenail fungus and a diagnosis of onychomycosis are established.

There is competent and credible evidence that the onychomycosis has been recurrent since service separation.  On VA examination in October 2007, the Veteran reported that he had experienced onychomycosis for several years.  "This has been treated with oral medications for the last six months and has disappeared.  There is no current manifestation of this condition."  Following examination of the Veteran, the VA examiner's impression was "no current onychomycosis."

The February 2014 VA examination report indicates that the Veteran stated that he started getting toenail fungus, has had it treated with medication two times which provided temporary relief, but the fungus has recurred.  The diagnosis was onychomycosis.  Examination revealed a dystrophic and discolored left great toenail.  The VA examiner opined that the claimed onychomycosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that the Veteran has toenail fungus but the VA examiner did not find evidence of the Veteran being treated for this while in the service, but this was certainly a common, benign condition which can recur chronically.  The VA examiner noted that he may have missed an entry regarding toenail fungus, and if on further review, there is evidence of toenail fungus while in the service, it would make this a likely continuance of that disability.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's onychomycosis first began in active service, has been recurrent since active service, and still exists. The Board points out that there is evidence of a toenail fungus and a diagnosis of onychomycosis in active service and the Veteran experienced these same symptoms since service.  There is competent and credible medical evidence, the February 2014 VA medical opinion, that relates the current onychomycosis diagnosis to active service and the symptoms in active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for onychomycosis is warranted.

Analysis: Service Connection for Left Knee Disability

The Veteran contends that he has a left knee disability that first manifested in active service.  The service treatment records show that in March 2006 the Veteran was seen with complaints of left knee pain for the past three months.  He reported that no injury had occurred, but that his knee had started hurting after physical training.  Examination of the knee showed no abnormalities.  Pain was elicited by motion of the knee and tenderness was observed with ambulation.  Knee motion was normal and there was no tenderness on palpation of the knee.  The assessment was patellofemoral syndrome.  The Veteran separated from active service in July 2007.  

On VA examination in October 2007, the Veteran stated that he had no current or recent left knee symptoms.  Examination of the knee was noted as normal, with a stable joint and full ranges of motion of zero degrees extension and 140 degrees flexion.  There was no pain or crepitus on motion.  X-ray of the left knee was unremarkable.  The VA examiner's impression was normal examination of left knee.

The February 2014 VA examination report indicates that Veteran stated that he hurt his knee during physical training but he denied any specific trauma, injury, or accident.  He reported that he went to the medic but no x-rays were done.  The Veteran stated that he was given pain medications but he was not put on profile.  He reported that he continued to hurt but has not done anything for it since then.  The Veteran reported that he has had occasional pain when the left knee will get stiff when he sits for a while and he had pain in side of the knee.  

Physical examination of the left knee revealed full range of motion of the left knee with no objective evidence of pain.  The VA examiner noted that the Veteran had functional loss in the left knee manifested by pain on movement.  Muscle strength was 5/5.  There was no evidence of arthritis on x-ray examination.  The VA examiner stated that there was no objective evidence to make a diagnosis of a left knee disability.   

The Board acknowledges the Veteran's report of in-service treatment for the left knee.  However, the weight of the evidence does not establish current left knee disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer; supra; see also Degmetich, supra.  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of a left knee disability and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain, supra.  

Service connection for symptoms alone is precluded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

While the Veteran has articulated subjective complaints of pain in the left knee as evidence of an objective indication of chronic disability, the Board finds that the weight of the evidence establishes that the Veteran does not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The weight of the evidence shows that the left knee pain is occasional.  The Veteran reported that the pain had resolved upon the October 2007 VA examination and he noted only occasional pain upon examination in February 2014.  The symptoms of left knee pain are not manifested to a degree of 10 percent or more.  

Regulations provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

The Board has contemplated the undiagnosed left knee pain as analogous to arthritis, and Diagnostic Code 5010 instructs that arthritis to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  Limitation of motion may be used to rate disabilities of the joints of the knees and the provisions of 38 C.F.R. § 4.59 have a bearing even with respect to joint disorders that do not involve arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts). 

The medical evidence does not demonstrate noncompensable limitation of motion of the left knee.  The VA examination reports indicate that range of motion of the left knee was full, to 140 degrees; the normal endpoint is 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The evidence of record does not demonstrate that the left knee pain causes an inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See the October 2007 and February 2014 VA examination findings.  Although the 2014 VA examiner indicated that the functional loss in the left knee was pain on movement, this assessment is not supported by adequate pathology or evidenced by the visible behavior in undertaking the motion.  The Veteran is able to perform the normal working movement of the left knee.  Thus, a compensable rating is not warranted for the symptom of pain in the left knee.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of a left knee disability.  The preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability on a direct basis.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by left knee signs or symptoms and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for a left knee disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Higher Initial Rating for the Thoracolumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For historical purposes, the Veteran filed for service connection for a lumbosacral spine disability in August 2007.  His claim was granted in a July 2008 rating decision and a 10 percent rating was assigned from August 1, 2007 under Diagnostic Code 5242.  38 C.F.R. §4.71a.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected thoracolumbar spine disability.  The weight of the competent and credible evidence establishes that the service-connected spondylosis of the thoracolumbar spine is manifested by pain; objective findings of forward flexion limited to 90 degrees with pain at 55 degrees; functional loss manifested by less movement than normal and pain on movement; and tenderness and pain to palpation of the joints and soft tissue; without objective evidence of muscle spasm, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, or ankylosis of the entire thoracolumbar spine.  

The October 2007 VA examination report indicates that the Veteran reported having mild pain since the injury in service that improved with Motrin or Tylenol.  He took Motrin for the back pain and he stretched.  Physical examination revealed a normal thoracolumbar spine without paraspinal tenderness or spasm.  The lumbar spine range of motion was forward flexion to 90 degrees with no limitations due to pain; extension was to 30 degrees with pain at the extremes; left lateral flexion was to 30 degrees without pain; right lateral flexion was to 30 degrees without pain; left and right lateral rotation was to 45 degrees without pain.  The combined range of motion was 270 degrees.  Muscle strength of the lumbar spine was 5/5.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use. X-ray examination was normal.  The diagnosis was normal lumbar spine exam.   

The August 2009 VA examination report indicates that the Veteran reported having low back pain all day, every day.  He denied having flare-ups, radiation, or bedrest.  He denied taking medication.  The Veteran indicated that he worked full time.  Physical examination revealed normal gait.  Curvature and posture of the lumbar spine was normal.  There were no palpable spasms, pain, or tenderness.  The lumbar spine range of motion was forward flexion to 90 degrees without pain; extension was to 30 degrees with pain; left lateral flexion was to 30 degrees without pain; right lateral flexion was to 25 degrees with pain; left and right lateral rotation was to 45 degrees with pain.  The combined range of motion was 265 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-ray examination revealed mild thoracic spondylosis and a normal lumbar spine.  The diagnosis was chronic thoracolumbosacral spine strain.  

The March 2014 VA examination report indicates that the Veteran reported having constant mild pain in the back.  He denied having surgeries, injections, or physical therapy.  He experienced pain when bending over.  Physical examination revealed localized tenderness or pain to palpation of the thoracolumbar spine.  There were no palpable muscle spasm, guarding or abnormal gait.  The lumbar spine range of motion was forward flexion to 90 degrees with pain at 55 degrees; extension was to 20 degrees with pain; left lateral flexion was to 25 degrees with pain; right lateral flexion was to 20 degrees with pain; left and right lateral rotation was to 20 degrees with pain.  The combined range of motion was 195 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted that there was increased pain and fatigue with repetitive motion with functional limitations but no decreased range of motion.  The functional loss was less movement than normal and pain on movement.  Muscle strength was 5/5.  There was no ankylosis.  The diagnosis was thoracolumbosacral degenerative arthritis.    

The weight of the competent and credible evidence shows that for the period of the appeal, the Veteran had forward flexion of the thoracolumbar spine beyond 60 degrees and the combined range of motion of the thoracolumbar spine was more than 120 degrees.  There is objective evidence of localized tenderness to the thoracolumbar spine on palpation but there is no evidence of abnormal gait.  There is no objective evidence of muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour.  The back symptoms were not severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine.       

The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation. 68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher rating has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The VA examination reports show that the range of motion of the thoracolumbar spine was not additionally limited by pain, weakness, impaired endurance, incoordination, or instability.  Muscle strength was normal and there was no atrophy.  The Board finds the functional loss manifested by less movement than normal and pain on movement is contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board finds that the service-connected thoracolumbar spine disability more nearly approximates the criteria for a 10 percent rating, and has not, for any period, more nearly approximated the criteria for a higher disability rating of 20 percent.  Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities.  

A higher rating is not warranted under Diagnostic Code 5243 for the time period in question.  The evidence does not establish that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran denied incapacitation or bedrest.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability is not warranted at any time during the period of the appeal under Diagnostic Codes 5235 to 5243.  The claim for a higher initial rating is denied.  

For the entire period of the appeal, the weight of the evidence shows that the service-connected thoracolumbar spine disability has not been manifested by nerve involvement or separate neurological manifestations or abnormalities to include radiculopathy.  See the VA examination reports dated in October 2007, August 2009, and March 2014.    

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's lumbar spine disability reasonably describe and assess the Veteran's disability levels and symptomatology.  

As discussed, the Veteran's symptoms and functional limitations due to the thoracolumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for sinusitis is denied.

Service connection for epididymitis is denied.

Service connection for onychomycosis is granted.

Service connection for a left knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for spondylosis of the thoracolumbar spine is denied.   



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Service Connection for Left Shoulder Disability

The Board finds that a remand is required to obtain clarification of and additional support for the February 2014 VA medical opinion.  The February 2014 VA medical opinion indicates that there was no objective evidence of a chronic left shoulder disability.  However, the VA examination findings show that there was limitation of flexion of the left shoulder (limited to 120 degrees with pain); functional loss manifested by less movement than normal and pain on movement; and positive Hawkins' Impingement Test and Empty-can test.  The Hawkins' Impingement Test may signify rotator cuff tendinopathy or tear.  The Empty-can test may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear.  The VA examiner did not provide a diagnosis for a left shoulder disability despite the examination findings or discuss the significance of the exam findings.    

As noted in the December 2013 Board remand, the service treatment records show that in May 2004, the Veteran fell on his left shoulder while playing football.  July 2004 X-ray examination showed signs of an ACG rupture without bony injury.  In March 2005, his left shoulder was noted to be sore with push-ups.  A January 2006 evaluation noted that the Veteran had suffered a closed acromioclavicular joint shoulder separation in 2004.  

The Board finds that additional VA examination is necessary to ascertain the nature and likely etiology of any current left shoulder disability, including whether there is left shoulder rotator cuff tendinopathy, tear, or other pathology, or a supraspinatus tendinopathy or tear.  38 U.S.C.A. § 5103A(d).  

Higher Initial Ratings for the Left and Right Small Finger Arthritis

As noted in the introduction, In a July 2015 Memorandum Decision, the Court vacated the portion of the December 2013 Board decision that denied entitlement to initial compensable ratings for arthritis of the small fingers on the left and right because the Board provided an inadequate statement of reasons or bases for its decision.  The Court indicated that the Board should have applied the Court's finding in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a compensable evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5003, and 38 C.F.R. § 4.59 based on painful motion is in order where arthritis is established by x-ray findings even though no actual limitation of motion of the affected joint is demonstrated); should have discussed the application of 38 C.F.R. § 4.59, and discussed whether the bilateral service-connected arthritis conditions were considered a "group of minor joints" under § 4.45(f).  The Court also stated that the Board should consider the Federal Circuit holding in Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014) (the Federal Circuit held that when Diagnostic Code 5003 is read in view of § 4.45(f), it is clear that Diagnostic Code 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10 percent rating).

Review of the record shows that the Veteran was afforded a VA examination of the finger disabilities in August 2009.  The Board finds it necessary to remand these issues and afford the Veteran new VA examinations in order to assess the current state of the left and right small finger disabilities.  38 U.S.C.A. § 5103A(d).  

Increased Rating for PTSD

Review of the record reveals that the Veteran was afforded a VA examination of the service-connected PTSD in March 2011.  The Board finds that a new examination is needed to determine the current severity of the PTSD.  There is no medical evidence of record dated since March 2011 which addresses the severity of the service-connected PTSD.  

VA treatment records

Lastly, on remand, the AOJ should obtain copies of the VA treatment records showing treatment for the service-connected PTSD and right and left small finger arthritis and the claimed left shoulder disability from the VA healthcare system dated from June 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by the Veteran, obtain any outstanding pertinent VA treatment records showing treatment for the claimed left shoulder disability and the service-connected right and left small finger arthritis and PTSD from the VA Healthcare System dated from June 2013 to present.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current left shoulder disability.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses pertinent to the left shoulder.  The examiner should indicate whether there is left shoulder rotator cuff tendinopathy, tear, or other pathology, or a supraspinatus tendinopathy or tear.  

With respect to any left shoulder diagnosis offered, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that such current left shoulder disability had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  Attention is invited to the service treatment records which show that in May 2004, the Veteran fell on his left shoulder while playing football; a July 2004 X-ray examination showed signs of an ACG rupture without bony injury; in March 2005 the left shoulder was noted to be sore with push-ups; and a January 2006 evaluation noted that the Veteran had suffered a closed acromioclavicular joint shoulder separation in 2004.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

3.   Schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected left and right small finger arthritis.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  Regarding the claims for higher compensable ratings for the arthritis of the left and right small fingers, consider Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); consider 38 C.F.R. § 4.59; consider whether the bilateral service-connected arthritis conditions are considered a "group of minor joints" under § 4.45(f); and consider the Federal Circuit holding in Spicer v. Shinseki, 752 F.3d 1367. 

If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and her representative and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


